DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s amendments and arguments with respect to claims 4 and 16, rejected under 35 U.S.C. §112(b), have been fully considered and are persuasive. Therefore, the previous rejections, under 35 U.S.C. §112(b), have been withdrawn.

	Applicant’s amendments and arguments with respect to claims 1-20, rejected under 35 U.S.C. §101, have been fully considered and are persuasive. Therefore, the previous rejections, under 35 U.S.C. §101, have been withdrawn.

	Applicant’s amendments and arguments with respect to claims 1-3, 8, and 9-11, rejected under 35 U.S.C. §102, have been fully considered and are persuasive. Therefore, the previous rejections, under 35 U.S.C. §102, have been withdrawn.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.



	With respect to claim 1, Mellinger taken either individually or in combination other prior art of record fails to teach or suggest: “…wherein the processor is configured to: provide a recommended route by determining the probability of hill climbing using the estimated weight of the vehicle and gradient of a road when an acceleration of the vehicle is greater than a reference value; and provide the recommended route using current battery information when an acceleration of the vehicle is less than the reference value…” in combination with the remaining elements and features of the claimed invention. It is for those reasons that the Applicant’s invention defines over the prior art of record.

	Claim 13 is substantially similar to claim 1 and is allowed for the same reasons as above. Claims 2-12 and 14-20 are allowed because they depend from an allowed claim.

	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to the applicant, an amendment may be filed as
provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be
submitted no later than the payment issue fee.

	Authorization for this examiner’s amendment was given in a correspondence on
03/10/2022 with Jori Fuller, see attached correspondence and complete claims set.

	The claims have been amended as follows:

1.	(Currently amended) An apparatus for providing a route of an electric vehicle, the apparatus comprising:
a processor configured to estimate a weight of a vehicle when guiding a user along a route to a destination, calculate a driving load for each route section using the estimated weight of the vehicle, calculate a driving force using motor torque, and determine a probability of hill climbing for each route section using the driving force and the driving load; and
a display configured to be controlled by the processor to display at least one of a driving load for each route section or a probability of hill climbing according to a driving force for each route section;
wherein the processor is configured to:
provide a recommended route by determining the probability of hill climbing using the estimated weight of the vehicle and gradient of a road when an acceleration of the vehicle is greater than a 


2.	(Original) The apparatus of claim 1, wherein the processor generates a recommended route based on road information and current battery information of the vehicle when the destination is input and guides the user along the generated recommended route.

3.	(Original) The apparatus of claim 1, wherein the processor estimates the weight of the vehicle using a driving resistance value when the vehicle coasts down and acceleration of the vehicle, when the vehicle starts to drive.

4.	(Previously presented) The apparatus of claim 1, wherein the processor extracts grade information of the route based on a high definition map including grade information of a road.

5.	(Original) The apparatus of claim 4, wherein the processor determines whether it is possible to drive to the destination, based on road information, battery information, and vehicle weight information.

6.	(Original) The apparatus of claim 5, wherein the processor calculates the driving load for each route section using the grade information and the estimated weight of the vehicle, when it is possible to drive to the destination.



8.	(Original) The apparatus of claim 7, wherein the processor calculates the driving force using the maximum torque, a dynamic tire radius, and a gear ratio.

9.	(Original) The apparatus of claim 1, wherein the processor compares the driving force with the driving load per route composed of at least one section to determine the probability of hill climbing for each route section.

10.	(Original) The apparatus of claim 9, wherein the processor determines that it is possible to perform hill climbing when the driving force is greater than the driving load and determines a corresponding section as a route where it is impossible to perform hill climbing when the driving force is less than or equal to the driving load.

11.	(Original) The apparatus of claim 1, wherein the display separately displays at least one section included in the route to the destination and displays at least one of a driving force or a driving load in a numeric value per section.

12.	(Original) The apparatus of claim 1, wherein the display separately displays at least one section included in the route to the destination and separately displays a state where the output is insufficient, a state where the output is equal, and a state where the output is sufficient.

13.	(Currently amended) A method for providing a route of an electric vehicle, the method comprising:
providing a recommended route by determining the probability of hill climbing using the estimated weight of the vehicle and gradient of a road when an acceleration of the vehicle is less than a 
estimating a weight of a vehicle, when guiding a user along a route to a destination;
calculating a driving load for each route section using the estimated weight of the vehicle and grade information;
calculating a driving force using motor torque;
determining a probability of hill climbing for each route section based on the driving load and the driving force 
displaying at least one of a driving load for each route section or a probability of hill climbing according to a driving force for each route section.

14.	(Original) The method of claim 13, wherein the estimating of the weight of the vehicle includes:
estimating the weight of the vehicle using a driving resistance value when the vehicle coasts down and acceleration of the vehicle, when the vehicle starts to drive.

15.	(Original) The method of claim 13, further comprising:
generating a recommended route based on road information and current battery 
determining whether it is possible to drive to the destination, based on road information, battery information, and vehicle weight information.

16.	(Previously presented) The method of claim 13, wherein the calculating of the driving load includes:
extracting grade information of the route based on a high definition map including grade information of a road; and
calculating the driving load for each route section using the grade information and the estimated weight of the vehicle, when it is possible to drive to the destination.

17.	(Original) The method of claim 13, wherein the calculating of the driving force includes:
calculating the driving force for each route section using maximum torque which is motor torque mapped to a battery available output based on a battery output map.

18.	(Original) The method of claim 13, wherein the determining of the probability of hill climbing for each route section includes:
comparing the driving force with the driving load per route composed of at least one section to determine the probability of hill climbing for each route section.

19.	(Original) The method of claim 13, wherein the displaying of the probability of hill climbing includes:

displaying at least one of a driving force or a driving load in a numeric value per section.

20.	(Original) The method of claim 13, wherein the displaying of the probability of hill climbing includes:
separately displaying at least one section included in the route to the destination; and
separately displaying a state where the output is insufficient, a state where the output is equal, and a state where the output is sufficient.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/C.L.C./Examiner, Art Unit 3662        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662